BLUE, Chief Judge.
The Former Husband appeals the order denying his motion to correct the final judgment of dissolution of marriage; specifically, he challenges the amount of the court-ordered child support. There is very limited record in this appeal; however, it is evident that the final judgment contains a critical error. The child support guidelines worksheet indicated that the Former Husband’s monthly obligation was $1540. The final judgment contained that amount but imposed it as a weekly obligation.
We reverse the order and remand for an evidentiary hearing. On remand, the Former Husband has the burden of proving that the final judgment was incorrect. If this burden is met, the trial court should then set aside the order under Florida Rule of Civil Procedure 1.540(a) based on a clerical error.
Reversed and remanded for an eviden-tiary hearing.
STRINGER and DAVIS, JJ., Concur.